 

Exhibit 10.22

 

 

 

CREDIT AGREEMENT

 

 

OUR TOWN HOSPITALITY, LLC

as Borrower

and

MHI HOSPITALITY TRS, LLC

as Lender

Dated as of January 1, 2020

 

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This Credit Agreement (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of January 1, 2020, is by and
between OUR TOWN HOSPITALITY, LLC, a Virginia limited liability company (the
“Borrower”), and MHI HOSPITALITY TRS, LLC, a Delaware limited liability company
(the “Lender”).

WHEREAS, Sotherly Hotels LP, a Delaware limited partnership, Sotherly Hotels
Inc., a Maryland corporation (“Sotherly”), the Lender, Newport Hospitality
Group, Inc., a Virginia corporation, and the Borrower are parties to that
certain Master Agreement dated as of September 6, 2019 (the “Master Agreement”);
and

WHEREAS, in accordance with Section 2(c)(iii) of the Master Agreement, the
Borrower has requested that the Lender make available to the Borrower a line of
credit to fund its working capital requirements, and the Lender is willing to do
so on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Borrower and the Lender agree as follows:

ARTICLE I

DEFINITIONS

1.1

Definitions  

As used in this Agreement, the following terms shall have the following
meanings:

“Advance” has the meaning assigned to that term in Section 2.1.

“Advance Date” means any date on which an Advance is made.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided
that neither the Lender nor any direct or indirect subsidiary of Sotherly, or
any of its or their officers, directors or employees shall be considered
Affiliates of the Borrower.

“Applicable Law” means, with respect to any Person, (a) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (b) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound.

“Availability Period” means the period from and including the Closing Date to
but excluding the Maturity Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

--------------------------------------------------------------------------------

 

“Borrowing Request” has the meaning assigned to that term in Section 2.2(a).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Virginia are authorized or required by law to remain
closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Closing Date” has the meaning assigned to that term in Section 3.1.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings analogous thereto.

“Debtor Relief Laws” means 11 of the United States Code and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions.

“Default” means any event or condition that constitutes an Event of Default or
that with notice, lapse of time or both would become an Event of Default.

“Dollars” means lawful money of the United States of America.

“Events of Default” has the meaning assigned to that term in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
regional, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not more than sixty days
past due), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property

2

--------------------------------------------------------------------------------

 

owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (provided that the amount of any such Indebtedness at
any time shall be deemed to be the lesser of (i) the amount of such Indebtedness
at such time and (ii) the fair market value of such property, as determined by
such Person in good faith at such time), (g) all guaranties by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all direct or contingent obligations of such Person arising under (i) letters of
credit (including standby and commercial), bankers’ acceptances and bank
guaranties and (ii) surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person, (j) any equity interest
of such Person that, by its terms (or by the terms of any security or other
equity interest into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof, in whole or in part, (iii)
provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other equity interests
that would constitute any of the foregoing, in each case, prior to the date that
is 91 days after the Maturity Date and (k) all net obligations, contingent or
otherwise, of such Person under swap and hedging contracts.

“Indemnified Person” has the meaning assigned to that term in Section 8.4(b).

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extension of credit (including by way of guarantee or
similar arrangement) or capital contribution to (by means of any transfer of
cash or other property or any payment for property or services for the account
or use of others), or any purchase or acquisition of equity interests, evidences
of Indebtedness or other securities of, such other Person and all other items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP, and any purchase or other acquisition (in one transaction
or a series of transactions) of any assets of any other Person constituting a
business unit; except that the endorsement of negotiable instruments and
documents in the ordinary course of business will not be deemed to be an
Investment.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower, (b) the ability of the Borrower to perform any of its obligations
under this Agreement, (c) the legality, binding effect or enforceability against
the Borrower of this Agreement or (d) the rights, remedies and benefits
available to the Lender under this Agreement.

“Maturity Date” means January 1, 2021 (except that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day) or any
earlier date on which the repayment of the Obligations is accelerated pursuant
to the terms hereof.

3

--------------------------------------------------------------------------------

 

“Maximum Credit Amount” means $500,000.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under this Agreement or otherwise
with respect to any Advance, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Operating Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Borrower, dated as of January 1, 2020.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, executive
vice president, chief financial officer, principal accounting officer, treasurer
or controller of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any equity interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interests in the Borrower or any option, warrant or other right to
acquire any such equity interests in the Borrower and (b) any payment of
management fees or similar fees by the Borrower to any of its equityholders or
any Affiliate thereof.

“Taxes” has the meaning assigned to that term in Section 2.7(a).

“Termination Date” means the first date on which all Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
have been paid in full in cash.

4

--------------------------------------------------------------------------------

 

ARTICLE II

ADVANCES

2.1

Advances

The Lender may in its discretion make advances (each, an “Advance”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate principal amount outstanding at any time not to exceed the Maximum
Credit Amount.

2.2

Making the Advances

(a)Each Advance shall be made, in the Lender’s discretion, on notice given by
the Borrower to the Lender not later than 11:00 a.m. ET three (3) Business Days
prior to the proposed Advance Date, specifying the date and amount thereof
(each, a “Borrowing Request”). The Lender may on the proposed Advance Date, in
its discretion, make such Advance available to the Borrower in same-day
funds.  The Borrower may borrow, repay and reborrow Advances provided that the
aggregate outstanding principal amount of all Advances does not exceed the
Maximum Credit Amount at any time.

(b)If requested by the Lender with respect to any Borrowing Request, the
Borrower shall include with such Borrowing Request an estimate of its working
capital requirements for the three month period immediately following such
Borrowing Request and a proposed use of proceeds for the requested Advance.

2.3

Repayment and Prepayment

The Borrower shall repay the aggregate unpaid principal amount of all Advances,
together with all other Obligations, on the Maturity Date.  The Borrower may
prepay any Advances in whole or in part at any time without premium or penalty,
subject to three (3) Business Days’ advance notice to the Lender.

2.4

Interest

(a)Interest shall accrue on the outstanding principal amount of the Advances at
a rate equal to 3.5% per annum.  Interest accruing during each calendar quarter
shall be paid by the Borrower in arrears on the tenth (10th) day of the month
immediately following the end of such calendar quarter.  If any amount of
principal is not paid when due (whether by demand, at stated maturity, by
acceleration or otherwise), that amount of principal shall bear interest from
the date on which such amount is due until such amount is paid in full, payable
on demand, at a rate equal to 8.5% per annum.

(b)In no event whatsoever shall interest and other charges charged hereunder
exceed the highest rate permissible under Applicable Law.  In the event interest
and other charges as computed hereunder would otherwise exceed the highest rate
permitted under Applicable Law, such excess amount shall be first applied to any
unpaid principal balance owed by the Borrower, and if the then remaining excess
amount is greater than the previously unpaid principal balance, the Lender shall
promptly refund such excess amount to the Borrower and the provisions hereof
shall be deemed amended to provide for such permissible rate.

5

--------------------------------------------------------------------------------

 

2.5

Payments and Computations

(a)The Borrower shall make each payment of principal, interest and other amounts
payable hereunder not later than 1:00 p.m. ET on the due date therefor in
Dollars in immediately available funds.

(b)Interest shall be computed on the basis of a year of 360 days and for the
actual number of days elapsed. Each computation of interest by the Lender made
in accordance with the terms of this Agreement shall be conclusive and binding
for all purposes absent manifest error.

(c)Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest.

2.6

Termination  

The Borrower may terminate this Agreement upon thirty (30) days’ notice to the
Lender and repayment in full of the Obligations.  The Lender may terminate this
Agreement upon the occurrence and during the continuance of an Event of
Default.  Termination of this Agreement shall not relieve the Borrower of its
obligation to pay in full the Obligations, all of which shall survive
termination of this Agreement.

2.7

Taxes

(a)Any and all payments made by the Borrower hereunder shall be made free and
clear of and without deduction for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding income and franchise taxes imposed on the Lender (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.7), the Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant taxation or other authority in accordance
with Applicable Law.

(b)The Borrower will indemnify the Lender for the full amount of Taxes
(including, without limitation, any Taxes imposed by any jurisdiction on amounts
payable under this Section 2.7) paid by the Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
whether or not such Taxes were correctly or legally asserted.  This
indemnification shall be made within 15 days after demand therefor by the
Lender, which demand shall be accompanied by a certificate setting forth in
reasonable detail the circumstances concerning the imposition of, and the
calculations used to determine, such Taxes. The amounts set forth in such
certificate shall be conclusive and binding for all purposes, absent manifest
error.

 

2.8

Evidence of Debt

The Obligations owing to the Lender hereunder shall be evidenced by notations
made by the Lender in its financial accounting records and such records shall be
prima facie evidence of the existence and amounts of the Obligations; provided
that the failure of the Lender to make such notations or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligation
in accordance with the terms of this Agreement.

6

--------------------------------------------------------------------------------

 

ARTICLE III

CONDITIONS PRECEDENT

3.1

Conditions to Effectiveness

This Agreement shall not become effective until the date on which each of the
following conditions is satisfied (such date, the “Closing Date”):

(a)This Agreement shall have been executed and delivered by the Borrower and the
Lender;

(b)The Lender shall have received a Promissory Note, in form and substance
satisfactory to the Lender, executed by the Borrower; and

(c)The Lender shall have received such documents and certificates (including
organizational documents and good standing certificates) as the Lender may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the transactions contemplated by this
Agreement and any other legal matters relating to the Borrower, this Agreement
or the transactions contemplated hereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender (with each such
representation and warranty deemed made as of the Closing Date and as of the
date of the making of any Advance hereunder) as follows:

4.1

Organization; Powers  

The Borrower is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

4.2

Authorization; Enforceability  

The transactions contemplated by the Agreement are within the limited liability
company powers of the Borrower and have been duly authorized by all necessary
limited liability company action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

7

--------------------------------------------------------------------------------

 

4.3

Governmental Approvals; No Conflicts

The transactions contemplated by the Agreement (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect, (b) will not violate any Applicable Law
or the organizational documents of the Borrower or any order of any Governmental
Authority, (c) will not conflict with or result in any breach or contravention
of, or require any payment to be made under (i) any indenture, agreement or
other instrument to which the Borrower is a party or affecting the Borrower or
its properties or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is subject
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower.

4.4

No Material Adverse Effect  

No Material Adverse Effect has occurred since the Closing Date and no other
facts or circumstances exist that have had or could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

4.5

Compliance with Laws and Agreements; No Default  

The Borrower is in compliance in all material respects with all Applicable
Laws.  The Borrower is in compliance with all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement.

4.6

Investment Company Status

The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, and the Borrower is not
subject to any other law restricting its ability to incur Indebtedness.

4.7

Solvency

On the Closing Date, and immediately prior to and after giving effect to the
making of each Advance hereunder and the use of the proceeds thereof, (a) the
fair value of the Borrower’s assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of the Borrower’s assets is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, (c) the Borrower is able to realize upon its assets and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) the Borrower
does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) the Borrower is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which its property would constitute
unreasonably small capital.

8

--------------------------------------------------------------------------------

 

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with the Lender that, until the Termination
Date:

5.1

Existence; Conduct of Business  

The Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises necessary or desirable in the
conduct of its business.

5.2

Payment of Obligations  

The Borrower shall pay its obligations, including Tax liabilities, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings diligently conducted, (b) the Borrower has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

5.3

Maintenance of Properties  

The Borrower shall (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) make all necessary repairs thereto and renewals and
replacements thereof, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.4

Compliance with Laws  

The Borrower shall comply in all material respects with all Applicable Laws.

5.5

Use of Proceeds  

The proceeds of the Advances shall be used only for the Borrower’s working
capital requirements.  No part of the proceeds of any Advance shall be used,
whether directly or indirectly (a) for any purpose that entails a violation of
any regulation of the Board, including Regulations T, U and X, (b) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the any anti-corruption law, (c) to purchase or carry margin stock
(within the meaning of Regulation U of the Board), or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose or (d) for any other illegal purpose.

5.6

Payment of Taxes, Etc.  

The Borrower shall pay and discharge, before the same shall become delinquent,
(a) all taxes, assessments and governmental charges or levies imposed upon it or
upon its income, profit or property and (b) all lawful claims which, if unpaid,
might by law become a Lien upon its property; provided, however that the
Borrower shall not be required to pay or discharge any such tax, assessment,
charge or levy which is being contested in good faith and by proper proceedings
and with respect to which the Borrower shall have established appropriate
reserves in accordance with GAAP.

9

--------------------------------------------------------------------------------

 

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with the Lender that, until the Termination
Date:

6.1

Indebtedness

The Borrower shall not create, incur, assume or permit to exist any
Indebtedness, except:

(a)Indebtedness under this Agreement; and

(b)Indebtedness consisting of Capital Lease Obligations in an aggregate amount
not to exceed $150,000 at any time outstanding.

6.2

Liens  

The Borrower shall not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a)Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business;

(b)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.2;

(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.2;

(d)pledges and deposits made in the ordinary course of business in connection
with (i) workers' compensation, unemployment insurance and other social security
laws or regulations and (ii) public utility services provided to the Borrower;

(e)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(f)judgment liens securing judgments for the payment of money that do not
constitute an Event of Default under Section 7.1(i); and

(g)any interest or title of a lessor under any operating lease entered into by
the Borrower in the ordinary course of its business and covering only the assets
so leased.

10

--------------------------------------------------------------------------------

 

6.3

Fundamental Changes

The Borrower shall not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all any substantial part of its assets, (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, or engage in any
statutory division or divisive merger, or purchase or otherwise acquire all or
substantially all of the assets or any equity interests of any class of, or any
partnership or joint venture interest in, any other Person, or change its
jurisdiction of organization or the form or type of its organization, or amend,
modify or restate its Operating Agreement.

6.4

Disposition of Property

The Borrower shall not sell or otherwise dispose of any of its property, whether
now owned or hereafter acquired, except the disposition of obsolete or worn out
property in the ordinary course of business.

6.5

Investments  

The Borrower shall not purchase, hold or acquire (including pursuant to any
merger with any Person) any Investment, except:

(a)cash and cash equivalents;

(b)bank deposits in the ordinary course of business;

(c)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; and

(d)Investments consisting of the indorsement by the Borrower of negotiable
instruments payable to such Person for deposit or collection in the ordinary
course of business.

6.6

Restricted Payments  

Except as permitted pursuant to its Operating Agreement, the Borrower shall not
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment.

6.7

Transactions with Affiliates  

The Borrower shall not sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower than could be obtained on an arm’s-length basis
from unrelated third parties or as otherwise permitted pursuant to its Operating
Agreement.

6.8

Changes in Nature of Business  

The Borrower shall not engage in any business other than businesses of the type
conducted by the Borrower on the date of execution of this Agreement and
businesses reasonably related or incidental thereto.

11

--------------------------------------------------------------------------------

 

ARTICLE VII

EVENTS OF DEFAULT

7.1

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Advance when and as
required to be paid hereunder, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Advance or any fee or any
other amount (other than an amount referred to in Section 7.1(a)) payable under
this Agreement, when and as required to be paid hereunder, and such failure
shall continue unremedied for a period of three (3) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or thereunder shall prove to have been
incorrect or misleading in any material respect (or, in the case of any such
representation or warranty already qualified by materiality, such representation
or warranty shall prove to have been incorrect or misleading) when made or
deemed made;

(d)the Borrower  shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.1, 5.3 or 5.5 or in Article VI;

(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
7.1(a), (b) or (d)), and such failure shall continue unremedied for a period of
30 days after the earlier of (i) notice thereof from the Lender to the Borrower
and (ii) the date a Responsible Officer of the Borrower had actual knowledge of
such failure;

(f)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or its debts, or of a substantial part of its assets, under any
Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 60 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;

(g)the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Debtor
Relief Law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 7.1(f), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

12

--------------------------------------------------------------------------------

 

(h)the Borrower shall become unable, admit in writing its inability, publicly
declare its intention not to, or fail generally to pay its debts as they become
due;

(i)there is entered against the Borrower (i) a final judgment or order for the
payment of money in an aggregate amount (as to all such judgments and orders) in
excess of $25,000  (or the equivalent thereof in a foreign currency) or (ii) a
non-monetary final judgment or order that, either individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse Effect
and in either case (A) enforcement proceedings are commenced by any creditor
upon such judgment or order or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(j)any provision of this Agreement, for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, shall cease
to be in full force and effect; or the Borrower or any other Person shall
contest in any manner the validity or enforceability of any provision of this
Agreement; or the Borrower shall deny that it has any or further liability or
obligation under this Agreement, or shall purport to revoke, terminate or
rescind any provision of this Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in Section 7.1(f) or (g)), and at any time thereafter during the
continuance of such event, the Lender may, by notice to the Borrower, take any
or all of the following actions, at the same or different times:

(i)cease to make any additional Advances;

(ii)declare the Advances then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Advances so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and

(iii)exercise all rights and remedies available to it under the Agreement and
Applicable Law;

and in case of any event with respect to the Borrower described in Section
7.1(f) or (g), the principal amount of the Advances then outstanding, together
with accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

13

--------------------------------------------------------------------------------

 

ARTICLE VIII

MISCELLANEOUS

8.1

Amendments, Etc.

No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender and the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

8.2

Notices

All notices and other communications provided for hereunder shall be in writing
(including e-mail, mail, facsimile or overnight courier) and delivered (a) if to
the Borrower, at Our Town Hospitality, LLC, Attn: Todd Felsen, 306 South Henry
Street, Suite 200, Williamsburg, Virginia 23185 and (b) if to the Lender, at MHI
Hospitality TRS, LLC, Attn: Scott Kucinski, 306 South Henry Street, Suite 100,
Williamsburg, Virginia 23185 or, as to each party, at such other address as
shall be designated by such party in a written notice to the other party.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient); notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement).

8.3

No Waiver; Remedies

No failure on the part of the Lender to exercise, and no delay in exercising,
any right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

8.4

Costs and Expenses; Indemnity

(a)The Borrower agrees to pay on demand all costs and expenses, if any
(including outside counsel fees and expenses), in connection with the collection
or enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement.

(b)The Borrower agrees to indemnify and hold harmless the Lender, its
Affiliates, and its and their respective directors, officers and employees
(each, an “Indemnified Person”) against all claims, damages, liabilities and
expenses (including, without limitation, fees and disbursements of counsel)
which may be incurred by or asserted against any Indemnified Person in
connection with or arising out of any investigation, litigation or proceeding
(i) related to any transaction or proposed transaction (whether or not
consummated) in which any proceeds of any Advance are applied or proposed to be
applied, directly or indirectly, by the Borrower, whether or not the

14

--------------------------------------------------------------------------------

 

Lender or any such Indemnified Person is a party to such transactions or (ii)
related to the facility under this Agreement or the Borrower’s entering into
this Agreement, or to any actions or omissions of the Borrower or any of its
officers, directors or employees in connection herewith; provided that the
Borrower shall not be required to indemnify any such Indemnified Person from or
against any portion of such claims, damages, liabilities or expenses arising out
of the gross negligence or willful misconduct of such Indemnified Person.

(c)To the extent permitted by Applicable Law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any
transactions contemplated hereby, any Advance or the use of the proceeds
thereof.

8.5

Binding Effect

This Agreement shall be binding upon and inure to the benefit of the Borrower
and the Lender and their respective successors and assigns, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein without the prior written consent of the
Lender.

8.6

Execution in Counterparts

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

8.7

Headings  

Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.

8.8

Severability

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.9

Right of Setoff  

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by Applicable Law, to set off and apply any and
all obligations (in whatever currency) at any time owing, by the Lender or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement to such Lender or its Affiliates, irrespective of whether or not the
Lender or such

15

--------------------------------------------------------------------------------

 

Affiliate shall have made any demand under this Agreement and although such
obligations of the Borrower may be contingent or unmatured or are owed to an
Affiliate of the Lender different from the Affiliate obligated on such
Indebtedness.  The rights of the Lender and its Affiliates under this Section
8.9 are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have.  The Lender agrees to notify
the Borrower promptly after any such setoff and application, but the failure to
give such notice shall not affect the validity of such setoff and application.

8.10

Governing Law; Jurisdiction; Jury Trial Waiver

(a)This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the Commonwealth of
Virginia without deference to conflicts of laws principals.

(b)The Borrower irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the Lender or
any Related Party thereof in any way relating to this Agreement or the
transactions relating hereto, in any forum other than the courts of the
Commonwealth of Virginia sitting in City of Williamsburg/James City County,
Virginia, and of the United States District Court for the Eastern District of
Virginia, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each party hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, in any way relating to this
Agreement or the transactions relating hereto may be heard and determined in
such Virginia court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each party hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.  Nothing in this Agreement shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(c)The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any court referred to in clause (b) of this Section.  Each
party hereto irrevocably waives, to the fullest extent permitted by Applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,

16

--------------------------------------------------------------------------------

 

AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8.11

Third Party Beneficiary

No third-party beneficiary is intended hereby.

[Signature Pages Follow]

 

 

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

OUR TOWN HOSPITALITY, LLC, as Borrower

 

By:

WWIII Manager, LLC, its manager

 

 

By:

/s/ Wayne West III

Name:

Wayne West III

Title:

Manager

 

 

MHI HOSPITALITY TRS, LLC, as Lender

 

 

By:

/s/ David R. Folsom

Name:

David R. Folsom

Title:

Manager

 

[Signature Page to Credit Agreement]